Citation Nr: 1545278	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  14-13 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for chronic migraines.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1990. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  The matter was subsequently transferred to the RO in Detroit, Michigan.

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's migraines have prevented him from maintaining employment.  See October 2011 Notice of Disagreement.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, TDIU is part of the increased rating matter before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, there is evidence of record indicating that the Veteran's migraines may be worse than reflected in the last examination report.  In that regard, the Veteran was afforded a VA examination in July 2011 where the examiner noted the Veteran's history of migraine headaches.  The Veteran reported that his migraines had gotten progressively worse since their onset in 1985.  He reported that his migraines occur 6 to 10 times per month and are treated with over the counter Excedrin Migraine.  He reported that he was previously unsuccessfully treated with prescription medication.  He also reported that most of his migraine headache attacks are prostrating and last 1 to 2 days.  On examination, the examiner noted that the Veteran's cranial nerves were intact and his cerebellar exam was normal.  The examiner diagnosed the Veteran with chronic migraines/headaches, moderate.  The examiner noted that there was no effect of the Veteran's usual occupation and daily activities.  
In his October 2011 Notice of Disagreement, the Veteran stated that his migraines are severe; he experiences migraines two-thirds or 20 days each month and 6 to 10 days out of those 20 days, he has prostrating headaches.  He indicated that due to his migraines, he has been unable to maintain employment and perform daily activities.  He also stated that at the time of his VA examination, he was not taking any migraine medication, but has since been prescribed a "higher dosage [of prescription medication] to help reduce the frequency and the intensity of migraines."  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his migraine disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, the Board has found that TDIU is part of this appeal.  The Veteran has not received notice regarding that claim.  In addition, he should be asked to complete a TDIU claim form so that he can provide information concerning his employment, education, training, and other relevant factors.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Third, the Veteran is currently only service connected for chronic migraine headaches, rated as 30 percent disabling.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Based on the Veteran's statements concerning the severity of his disability, referral for consideration of TDIU is warranted.  

Finally, it appears that the Veteran receives ongoing treatment at a VA facility.  As the Board has a duty to assist the Veteran in obtaining medical records - especially those in the possession of the VA - the Veteran's VA medical records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran that are not already of record.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Then, schedule the Veteran for an examination in order to determine the severity of his service-connected migraines.  The examiner should review the electronic claims folder and indicate in the examination report that this was accomplished.  The examiner should also indicate the impairment that results from the Veteran's service-connected migraines in terms of occupational functioning and daily activities.

4.  Refer the case to the Director, Compensation Service, for extraschedular consideration of the TDIU matter pursuant to 38 C.F.R. § 4.16(b). 

5.  After ensuring that the requested actions are completed, readjudicate the matters on appeal, taking into consideration all applicable rating criteria.  If the benefits sought are not fully granted, furnish the Veteran a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



